Citation Nr: 1221086	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  03-22 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for ostomy due to chronic ulcerative colitis, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with dysthymic disorder.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	M.A. Matthews, Agent 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  

These matters come before the Board of Veteran's Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In December 2005, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript has been reviewed and is associated with the file.  

The issue of a total disability rating for individual unemployability has been raised by the record (see June 2011 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In February 2012, the Appeals Management Center (AMC) granted a claim for service connection for the residuals of the loss of a right second toenail.  In March 2012, the AMC granted a claim for service connection for PTSD with dysthymic disorder.  These decisions were a full and final determination of the issues on appeal; they are no longer before the Board.  

The Board does finds there has been substantial compliance with the January 2011 remand with respect to the claim for service connection for diabetes mellitus but not for the claim for service connection for the ostomy.  Stegall v. West, 11 Vet. App. 268 (1998).  The issue of service connection for ostomy due to chronic ulcerative colitis, to include as secondary to service-connected PTSD with dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  

The last supplemental statement of the case (SSOC) is dated January 2012 and issued in February 2012.  There is additional evidence in the file after January 2012.  The Board has reviewed the additional evidence but finds that it, while not duplicative, does not include evidence related to the etiology of the Veteran's diabetes mellitus or to the exposure of herbicides in service.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a SSOC; proceeding with the claim without a remand to the RO is not prejudicial to the Veteran.  


FINDINGS OF FACT

1.  The credible and competent evidence of record is against a finding that the Veteran was present on the landmass or the inland waters of Vietnam during service and, therefore, he is not presumed to have been exposed to herbicides, including Agent Orange.  

2.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a September 2002 letter, sent prior to the initial unfavorable AOJ decision issued in February 2003, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The Veteran was not informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As discussed below, the Board finds that the evidence of record does not support a grant of service connection for diabetes mellitus.  In light of this denial, no effective date or disability rating will be assigned.  The Board finds that there can be no possibility of any prejudice to the appellant in proceeding with the issuance of a final decision of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Relevant to the duty to assist, the Veterans service treatment records and personnel records, as well as VA, Social Security Administration (SSA) and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  He was given two VA examinations and the Board finds the December 2011 examination report to be complete and fully explanatory.  

VA has made many attempts to determine if the Veteran was present on the landmass or the inland waters of Vietnam during the Vietnam era.  As noted, personnel records are in the file, but do not confirm such presence.  In October 2002, a Personnel Information Exchange System (PIES) request stated that whether the Veteran had in-country service in Vietnam was unclear; it was noted he served aboard the USS Hornet which was in the official waters of Vietnam at various times from May to September 1967.  The Veteran stated and submitted information from an official Navy website which confirmed that this vessel (USS Hornet) was an aircraft carrier.  A request to the National Archives and Records Administration (NARA) for copies of deck logs that might support the claim was made.  NARA responded in March 2007 that deck logs do not provide information about individuals aboard the ship, who departed or arrived on the ship, who set foot in Vietnam or other personnel information.  Deck logs also would not indicate cargo ships carried (such as Agent Orange).  In October 2007, NARA responded again that the USS Hornet was in Vietnam's coastal waters but had no other information.  

The file also contains several 2007 letters from the Veteran's congressman office, who also attempted to find more information, to no avail.  A July 2007 Defense Personnel Records Image Retrieval System (DPRIS or CURR) response gave information about the USS Hornet being in waters off the coast of Vietnam at various times, but did not confirm presence in Vietnam or its inland waterways.  In December 2011, DPRIS responded regarding a separate stressor request; this response also provided no further information.  The Board finds that further requests for information would be futile.  The Board determines that the RO has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ essentially noted that basis of the prior determinations and noted the elements of the claim that were lacking to substantiate it.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); neither has identified any prejudice in the conduct of the video hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case and any errors committed were not harmful to the essential fairness of the proceeding.  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  


II.  Analysis

The Veteran contends that he was present on the landmass of Vietnam and that his currently diagnosed diabetes mellitus should be presumed to be related to his service.  In his August 2002 claim, he specifically contended that he served in Vietnam from May 1967 to October 1967 and asserted he was exposed to herbicides there.  In his March 2003 notice of disagreement, he stated the USS Hornet was stationed in Vietnamese waters in spring and summer of 1967 when the he was aboard.  He was in a Subic Bay hospital, in the Republic of the Philippines, for most of July 1967.  He asserted his records showed he was in waters offshore Vietnam, he was exposed to Agent Orange and now has diabetes mellitus.  

At the December 2005 Board hearing, the Veteran asserted for the first time that he was in Vietnam briefly on several occasions.  Once he was picking up mail and he was transported off the USS Hornet and flown to Da Nang (Transcript, p 3).  They touched down, loaded the mail into the plane and flew back to the ship.  Id.  On another occasion he was flown from the ship, touched down in Da Nang, and went on to Subic Bay, Philippines.  Id.  He returned the same way (Transcript, p 4).  He claimed there was a layover in Da Nang (Transcript, pp 4-5).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304 (2011).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) (2011) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2011) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins are a disability that a lay person is capable of observing for the purpose of establishing service connection.  21 Vet. App. at 308-309.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

First, the Board finds that there is an issue of credibility with regard to the Veteran's contended service in Vietnam.  His official service records do not document that he had any service in Vietnam and, as explained above, such service has been determined to be unverifiable by the appropriate service agencies.  The evidence of record shows the Veteran has reported various things regarding his service experiences over time.  In December 2003, he told Dr. Dr. D. he was an ex-Marine who served in Vietnam and was exposed to Agent Orange.  An undated medical history, reported to a private provider, shows the Veteran said in July 1967 he was in a helicopter crash in Vietnam and suffered a shrapnel wound.  In January 2008, a VA mental health record shows he stated for the first time that he was exposed to Agent Orange "with barrels of it next to him all the time aboard ship."  Other evidence shows the Veteran described military stressors but did not assert that he was in Vietnam (See August 2009 VA PTSD examination report; May 2011 Vet Center record and October 2011 stressor statement).  As mentioned above, the Veteran reported at the December 2005 Board hearing he was briefly in Vietnam at various times.  

At other times, the Veteran has reported a history consistent with his service treatment and personnel records (see July 2007 VA record and June 2011 statement).  The service records show the Veteran unsuccessfully attempted to leave the USS Hornet in an exchange with another service member (see 1966 service personnel records and congressional correspondence).  A September 1967 personnel letter shows the Veteran was hospitalized from July 6 to September 2, 1967, then returned to command for duty.  Service treatment records confirm that he was in Subic Bay, Republic of Philippines.  

The Board finds that while the Veteran is competent to state what happened in service under 38 C.F.R. § 3.159(a)(2), he is not a reliable source for information.  A February 2007 VA mental health record essentially summarizes this issue: It shows the Veteran reported combat-related trauma in Vietnam and the Philippines.  In this record, the clinician (a clinical social worker with a Ph.D.) noted that although most information reported appeared valid, the Veteran presented with histrionics and drama, leading the clinician to question whether some details were being exaggerated and to question the Veteran's interpretation of facts and events.  The Board finds the evidence of record validates this assessment and assigns low probative value to the Veteran's statements and testimony as a result.  See Caluza, 7 Vet. App. 498; Bardwell, 24 Vet. App. 36.  

Alternatively, the Board notes that in his August 2003 appeal, the Veteran asserted that service "in waters offshore" was the same as visitation to Vietnam.  This was the same failed argument made in Haas, 525 F.3d at 1193.  After considering the evidence of record, including the lack of evidence showing the Veteran was in Vietnam or its inland waterways at any point, the Board finds that the presumption is not warranted because the weight of the evidence does not show the Veteran was present on the landmass or the inland waters of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168.  There is also no evidence that the USS Hornet (a carrier) docked on the shores or piers of Vietnam, operated temporarily in the inland waterways, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  

Even though the Veteran has not alleged his diabetes mellitus is directly related to service, the Board has also considered whether service connection for diabetes mellitus may be granted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A June 2006 record from Dr. J.T.L. states: "The patient also suffers from diabetes mellitus, severe peripheral vascular disease, and post traumatic stress disorder relating to his military service in Vietnam."  No further explanation was given.  

In August 2009, the Veteran attended a VA examination for diabetes mellitus, where the Veteran said he was diagnosed with diabetes mellitus in 1996.  A full physical examination was performed and diabetes mellitus was diagnosed.  The opinion however, was inadequate, stating only: "It is 50 [percent] or greater probability of his military service (sic)."  As a result, the Veteran was given a new VA examination in December 2011 so that a clear opinion with rationale could be given.  The examination report shows that the Veteran was again examined.  The opinion stated that diabetes mellitus was less likely as not related to service because he was diagnosed with diabetes mellitus in 1996, more than 26 years after military service.  There was no evidence that supported a relationship between diabetes mellitus and service.  

The Board finds this opinion to be the clearest and most explanatory in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This opinion shows that service connection was not directly incurred or aggravated in service and that diabetes did not manifest itself to a degree of 10 percent within one year from separation.  38 U.S.C.A. §§1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Based on the foregoing, the Board finds that service connection for diabetes mellitus type II is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran has contended that his ostomy due to chronic ulcerative colitis is directly related to service (see August 2002 claim) and there is some evidence in the file that it may have been aggravated by a psychiatric disability.  

In August 2002, after noting the Veteran's ostomy and diagnosis of PTSD, Dr. J.T.L. stated: "Although his bowel trouble was not diagnosed until 1991, it is my opinion that his colitis resulted in part from the prior stress of military services."  A December 2011 VA opinion (and see January 2012 addendum) stated there was no current clinical evidence that stress or PTSD can cause ulcerative colitis.  The examiner went on to state that clinical evidence supported aggravation or exacerbation of ulcerative colitis by stress and that some clinical evidence supported that ulcerative colitis had been aggravated by "stress or PTSD."  In the January 2012 VA addendum, the examiner stated that that since mental conditions were not related to service, there was nothing that aggravated ulcerative colitis.  

As explained above, the Veteran is now service-connected for PTSD with dysthymic disorder.  While the opinion regarding direct service connection still stands, the current opinion is still inadequate because it relates aggravation to "PTSD or stress" and the Veteran is not service-connected for "stress" which is not a disability.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board may choose, and has often chosen, to apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).  

Also, secondary service connection is not available in "reverse Allen" cases.  Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997).  Secondary service connection is not available for a disability that aggravates an already service-connected disability, as opposed to a disability aggravated by a service-connected disability.  There is some evidence in the file that the ileostomy aggravates the service-connected PTSD.  See the August 2006 Dr. J.T. Lamont letter; April 2007 VA psychiatrist record (stating that sleep depends on management of ostomy bag).  At the December 2011 VA examination, the examiner said dysthymic disorder was due to PTSD and gastrointestinal problems, but then seemed to say that stress and anxiety "played a role" in gastrointestinal problems.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his chronic ulcerative colitis.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's chronic ulcerative colitis was aggravated (beyond the natural course of the disease) by the Veteran's service-connected PTSD with dysthymic disorder.  

2.  If the claim remains denied, issue a SSOC to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


